DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 12, 14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallsten et al US 2012/0105522.
Per claims 9-10, 12, 14, and 19-20, Wallsten (reference numbers refer to Figs. 1-3, also see [0008]-[0012]) teaches a paint discharging nozzle (26) designed for discharging paint (apparatus would be capable of discharging paint, since Wallsten teaches discharging of ink [0015]) supplied at a predetermined pressure, the paint discharging nozzle comprising: a housing (14, 16, 36) having a nozzle hole (22) through which paint is discharged; a paint chamber (18) configured to supply paint to the nozzle hole (22); a needle valve (28) disposed in the paint chamber (18), the needle valve having a tip end (44) configured to close or open the nozzle hole; electricity to control a solenoid coil to control the needle valve [0045]-[0046]; a driving mechanism (32) configured to drive the needle valve (28) to advance toward and retract from the nozzle hole; and a synthetic resin layer (46, [0050]) formed to cover the tip end (44) of the needle valve, which does not interfere with the nozzle hole, wherein the synthetic resin layer includes a surface with a concave shape or recessed shape [0041] (Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallsten et al US 2012/0105522.
Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallsten et al US 2012/0105522 in view of Spadafora et al US 2009/0090333.
Per claims 1, 4, 13, Wallsten (reference numbers refer to Figs. 1-3, also see [0008]-[0012]) teaches a paint discharging nozzle (26) designed for discharging paint (apparatus would be capable of discharging paint, since Wallsten teaches discharging of ink [0015]) supplied at a predetermined pressure, the paint discharging nozzle comprising: a housing (14, 16, 36) having a nozzle hole (22) through which paint is discharged; a paint chamber (18) configured to supply paint to the nozzle hole (22); a needle valve (28) disposed in the paint chamber (18), the needle valve having a tip end (44) configured to close or open the nozzle hole; a driving mechanism (32) configured to drive the needle valve (28) to advance toward and retract from the nozzle hole; and a synthetic resin layer (46, [0050]) formed to cover the tip end (44) of the needle valve.
Wallsten teaches using electricity to control a solenoid coil to control the needle valve [0045]-[0046], but relies on a spring to push the needle to a closed position rather than electricity.  Wallsten is silent regarding a needle driver including an electric actuator to open and close the nozzle hole.  Spadafora teaches a method of operating an injector comprising a piezoelectric actuator wherein a voltage is applied to open/close to start or end the ejector (abstract and [0047]).  It would have been obvious to one of ordinary skill in the art to have utilized a voltage to both open and close a needle valve ejector with a reasonable expectation for success because Spadafora teaches that it is known to apply a voltage to open/close pieozoelectric actuators for needle drivers.
Wallsten does not explicitly teach the claimed limitations.  However, it is noted that Wallsten teaches that a seal is formed when the tip is brought into contact with the orifice of the nozzle [0011]; Wallsten then teaches that when the tip is moved away, the tip resumes its original shape (no seal is formed or mentioned) [0011].  As such, the claimed deformation and reformation relative velocities are interpreted as being met by the prior art.  Alternatively, Wallsten does teach that a controller can be used to control the electrical power to be supplied to the solenoid coil to control the needle valve movement [0045]-[0046].  Furthermore, in controlling the needle valve movement and velocity, one of ordinary skill in the art would have realized that if the needle valve opens the nozzle hole too slowly (so that the resin layer decompresses or expands at a faster rate), then the nozzle hole would remain closed and no ink or paint would be discharged.  Since the purpose of controlling the needle valve is to discharge ink from the nozzle hole (abstract), it would have been obvious to one of ordinary skill in the art to have controlled the needle valve movement so as to ensure that the needle valve movement actually opens the nozzle hole instead of allowing the nozzle hole to remain blocked (e.g., by ensuring that the needle valve velocity is faster than the deformation restoration velocity of the resin layer).

Relevant Prior Art
	Fritz et al US 20190337005 is considered relevant prior art that is not relied upon in the above rejection.  Fritz teaches a paint discharging nozzle (4), housing (20), nozzle hole (1), paint chamber (21), needle valve (13), tip end TP, driving mechanism (7, 10), and synthetic resin layer (19).

Allowable Subject Matter
Claims 5-8, 11, 15-18, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach the claimed step of the controlling causing the electric actuator to slow a speed at which the needle valve opens the nozzle hole by applying a voltage to the electric actuator.  None of the prior art teach the claimed Young’s modulus.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 11/18/22 have been fully considered but they are not persuasive. 
Regarding Applicant's arguments over claim 1, Applicant states that the prior art does not recognize the recited relationship as a results effective variable; however this argument is not persuasive as this recognition is not required. Applicant points to paragraph [0049] in the specification, however, this paragraph is not commensurate in scope with the claim. The claim has no recitation of a needle valve moving at a certain speed, nor does it teach any advantages or purpose to said velocity relationship. Applicant points to [0011] in Wallsten; however, Wallsten teaches in [0011] that a seal is formed when the tip is brought into contact with the orifice of the nozzle; Wallsten then teaches that when the tip is moved away, the tip resumes its original shape (no seal is formed or mentioned). As such, the deformation and reformation relative velocities are met by the prior art. 
Applicant's arguments regarding claims 9 and 19 are also not persuasive. First, the prior art meets the claimed limitations because the synthetic resin layer opposed to the nozzle hole includes a surface that has a concave shape (see rejection). The examiner suggests amending this particular limitation to include clarifying language as to the particular direction and concavity of the synthetic resin layer relative to another object. Secondly, Applicant states that item 58 is convex. This is irrelevant based on the claimed language (see above). However, the only mention of convex base in the prior art is for bottom 50 - the prior art does not teach item 58 as convex. Applicant's arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715